Filed 6/30/22 P. v. Caraveo CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                        DIVISION ONE

 THE PEOPLE,                                                      B311206

           Plaintiff and Respondent,                              (Los Angeles County
                                                                  Super. Ct. No. BA022377)

           v.

 LEO CARAVEO,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of
Los Angeles County, Lynne M. Hobbs, Judge. Remanded
with instructions.
      Brad Kaiserman, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Daniel C. Chang and Amanda V. Lopez,
Deputy Attorneys General, for Plaintiff and Respondent.
       Defendant and appellant Leo Caraveo challenges the trial
court’s denial of his petition under Penal Code section 1170.951
for resentencing on his murder conviction. He contends that
the trial court erred by denying his petition at the prima facie
stage on the basis of facts derived from his preliminary hearing
transcript and the Court of Appeal opinion in his co-defendant’s
appeal. We agree and remand to the trial court for further
proceedings.

            FACTS AND PROCEEDINGS BELOW
      In 1991, Caraveo pleaded guilty to one count of second
degree murder (§ 187, subd. (a)) and admitted that he was
armed with a firearm in the commission of the offense (§ 12022,
subd. (a)(1).) The trial court sentenced him to 16 years to life in
prison.
      In 2018, the Legislature enacted Senate Bill No. 1437
(2017–2018 Reg. Sess.) (Senate Bill No. 1437), which abolished
the natural and probable consequences doctrine in cases of
murder and limited the application of the felony murder doctrine.
(See People v. Gentile (2020) 10 Cal.5th 830, 842–843 (Gentile).)
The legislation also enacted section 1170.95, which established
a procedure for vacating murder convictions for defendants
who could no longer be convicted of murder because of the
changes in the law and resentencing those who were so convicted.
(Stats. 2018, ch. 1015, § 4, pp. 6675–6677.)
      Caraveo filed a petition for resentencing under
section 1170.95 on January 14, 2019. The prosecution filed an
opposition arguing that Caraveo was ineligible for resentencing

      1Subsequent unspecified statutory references are to the
Penal Code.




                                 2
because he directly aided and abetted the murder. In
support of its position, the prosecution attached copies of the
transcript of Caraveo’s preliminary hearing, as well as this
court’s nonpublished opinion in the direct appeal of Caraveo’s
codefendant, Jose Hernandez. (People v. Hernandez (Apr. 30,
1993, B062355.)
       The transcript of the preliminary hearing included
testimony from a police officer who interrogated Caraveo less
than one month after the shooting. According to the officer,
Caraveo admitted that he drove two friends in his car to “do a
hit” on a rival gang known as Clover. Caraveo stated that
Hernandez had a .22 caliber rifle, and he and Caraveo’s other
friend got out of the car and went down the street. Caraveo
heard four or five shots, after which Hernandez and the other
friend returned to the car, and Hernandez said they “got” a
member of Clover. In fact, they had shot Irene Betancourt,
the girlfriend of a Clover member, who died the next day. The
same officer also interviewed Hernandez, who gave largely the
same account, but denied that he was the shooter. According
to Hernandez, the motive of the shooting was revenge against
Clover for beating up one of their friends.
       At a hearing on January 6, 2021, the trial court denied the
petition on the ground that Caraveo failed to make a prima facie
case for eligibility.

                         DISCUSSION
      A.    Background on Senate Bills No. 1437 and
            No. 775
     A defendant convicted of murder, attempted murder,
or manslaughter may file a petition under section 1170.95 to




                                 3
have his conviction vacated and be resentenced, if he “could not
presently be convicted of murder or attempted murder because
of changes to Section 188 or 189 made effective” as a part of
Senate Bill No. 1437. (§ 1170.95, subd. (a)(3).) Senate Bill
No. 1437 amended section 188 to require proof of malice in all
murder convictions, with an exception for the felony-murder
doctrine. It also provided that “[m]alice shall not be imputed
to a person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3).) The effect of this amendment was to
“eliminate[ ] natural and probable consequences liability for
first and second degree murder.” (Gentile, supra, 10 Cal.5th at
p. 849.) In addition, Senate Bill No. 1437 enacted section 189,
subdivision (e), which restricted felony-murder liability to cases
in which the defendant was the actual killer, acted with the
intent to kill, or was a major participant in the underlying felony
and acted with reckless indifference to human life. (See Gentile,
supra, at pp. 842–843.)
        When a defendant files a facially sufficient petition for
resentencing under section 1170.95, the trial court must appoint
counsel to represent the petitioner, obtain briefing from both
sides, and hold a hearing to determine whether the petitioner has
made a prima facie showing for relief. (§ 1170.95, subd. (c).) Our
Supreme Court has explained that “the prima facie inquiry under
[section 1170.95,] subdivision (c) is limited. Like the analogous
prima facie inquiry in habeas corpus proceedings, ‘ “the court
takes petitioner’s factual allegations as true and makes a
preliminary assessment regarding whether the petitioner would
be entitled to relief if his or her factual allegations were proved.
If so, the court must issue an order to show cause.” ’ ([People v.]
Drayton [(2020)] 47 Cal.App.5th [965,] 978, quoting Cal. Rules




                                 4
of Court, rule 4.551(c)(1).)” (People v. Lewis (2021) 11 Cal.5th
952, 971 (Lewis).)

      B.    Application to the Case
       We agree with both Caraveo and the Attorney General
that the trial court erred by finding that Caraveo failed to make
a prima facie case. The standards for determining a petition
at this stage were not clear at the time the trial court made its
decision, but the Supreme Court has since clarified that the
grounds for finding that the defendant has not made a prima
facie case are limited.
       The court explained in Lewis that “ ‘[a] court should not
reject the petitioner’s factual allegations on credibility grounds
without first conducting an evidentiary hearing.’ (Drayton,
[supra, 47 Cal.App.5th] at p. 978, fn. omitted, citing In re
Serrano (1995) 10 Cal.4th 447, 456 . . . .) ‘However, if the
record, including the court’s own documents, “contain[s] facts
refuting the allegations made in the petition,” then “the court
is justified in making a credibility determination adverse to the
petitioner.” ’ ” (Lewis, supra, 11 Cal.5th at p. 971.) The court
cautioned that the trial court “should not engage in ‘factfinding
involving the weighing of evidence or the exercise of discretion.’
(Drayton, supra, 47 Cal.App.5th at p. 980.) . . . [T]he ‘prima facie
bar was intentionally and correctly set very low.’ ” (Lewis, supra,
at p. 972.)
       Courts have interpreted Lewis to mean that “[a]t the
prima facie stage, the court may deny a petition if the petitioner
is ineligible for resentencing as a matter of law.” (People v.
Flores (2022) 76 Cal.App.5th 974, 987 (Flores).) For example, if
the jury did not receive instructions on the natural and probable
consequences doctrine or felony murder, the two theories of




                                 5
murder affected by Senate Bill No. 1437, a court may conclude
that the defendant must have been convicted under a still valid
theory and deny the petition on that basis. (See People v. Daniel
(2020) 57 Cal.App.5th 666, 676–677.)
      In this case, there were no jury instructions because
Caraveo pleaded guilty. Other important documents, such as the
transcript of the plea hearing, are missing from the record, such
that we cannot determine whether Caraveo pleaded guilty under
a specific theory or admitted the truth of any particular facts.
We see no way to determine Caraveo’s eligibility other than
by drawing conclusions from the transcript of the preliminary
hearing in a manner that would involve the kind of factfinding
that the Supreme Court forbade in Lewis, supra, 11 Cal.5th at
p. 972. We must therefore remand the case to the trial court with
instructions to issue an order to show cause. (See Flores, supra,
76 Cal.App.5th at pp. 991−992.)




                               6
                        DISPOSITION
     The trial court’s order denying the petition is reversed.
On remand, the court shall issue an order to show cause and
conduct further proceedings as required under section 1170.95,
subdivision (d).
     NOT TO BE PUBLISHED.




                                    ROTHSCHILD, P. J.
We concur:




                  BENDIX, J.




                  MORI, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                7